Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/16/2022 has been entered.
Response to Amendment
3.	This action is in response to the request for continued examination (RCE) filled on 5/16/2022. The amendment has been entered. Claims 1 and 11 have been amended and claims 21 - 24 have been added. Claims 1-24 are pending, with claims 1 and 11 being independent in the instant application.
Response to Arguments
4.	Applicant's Arguments/Remarks filed on 5/16/2022 on page 10 stated: “Zhao does not describe "adding, in response to determining that the first FEM boundary condition is not present in the second face … Kezhong Zhao does not in fact clearly describe such addition that includes an imprinting as claimed and does not describe this determination. Zhao, Kezhong Zhao, and Sun also do not describe the generation of the meshes being constrained on the second face by the first FEM boundary condition that was added to the second face, where the generation of the meshes is performed after the imprinting.” Further in page 11, Applicant stated “Applicant notes that Zhao fails to disclose at least two limitations in the independent claims, and the two other references (Kezhong Zhao and Sun) fail to cure this deficiency of Zhao … New claims 21 - 24 include the limitation of an imprint sheet which is not disclosed in Zhao, Kezhong Zhao and Sun.”
  	Applicant's Arguments/Remarks on page 10-11 regarding 35 U.S.C. 103 rejections have been fully considered and persuasive in view of Applicant's amendments to the claims and presented Arguments/remarks. However, a new ground of rejections is necessitated by Applicant's claim amendments. Therefore, the previous rejections regarding 35 U.S.C. 103 are being amended in this current office action. (See analysis below Claim Rejections-35 U.S.C. 103).

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
 4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-4, 7-14 and 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Patent No. US8510091B1) (hereinafter Zhao), (Applicant mentioned about this prior art reference in Specification of current application at para [0021]) and in view of a journal “A domain decomposition approach for non-conformal couplings between finite and boundary elements for unbounded electromagnetic problems in R3” by M. Vouvakis et al. (hereinafter Vouvakis).
Regarding claim 1, Zhao teaches A non-transitory machine readable medium storing executable instructions which when executed by a data processing system cause the data processing system to perform a method comprising: (Zhao disclosed in col. 19 lines 6-16 and col. 19 lines 31-34, the physical systems with electromagnetic fields being simulated and implemented in a computer system (e.g. a general-purpose computer with hardware, software, or a combination of both) includes a processing unit or microprocessor in communication with a main system memory. The computer system includes executable instructions or conceptually as a group of modules, that control the operation of the processing unit/processor, i.e. machine readable medium or memory stores executable instructions which is executed by the processor and perform the operation and method in a data processing system/computer system).
Zhao teaches determining a plurality of regions in a representation (Zhao disclosed in col. 2 lines 2-6) of a structure in a physical system (Zhao disclosed in col. 2 lines 53-65, the user-defined domains correspond to three-dimensional regions of physical objects of an electromechanical system designed to produce certain forces and torques and electrical, electronic, or optical structures being optimized), the plurality of regions including a first region and a second region (Zhao discussed in col. 8 lines 10-17 that a domain being decomposed into two non-overlapping subdomains as shown FIG. 2. i.e. domain Ω is decomposed into two non-overlapping subdomains Ω1 and Ω2 by an interface);  
Zhao teaches determining that a first face of the first region is adjacent to a second face of the second region at an interface between the first face and the second face; (Zhao disclosed in col. 2 lines 2-8, the original domain is decomposed into several non-overlapping and repetitive subdomains such as, a cuboid spatial domain may be divided into a series of smaller adjacent cubes. The continuity of electromagnetic fields at the interfaces between the adjacent subdomains is enforced through suitable boundary conditions. Therefore, the adjacent subdomains (e.g. each cuboid spatial domain divided into series of smaller adjacent cubes), each subdomain is the first face of the first region (domain), adjacent to the next subdomain (i.e. second face of the second region) at an interface between the adjacent subdomains (the first face and second face)).
However, Zhao do not explicitly teach determining that the first face includes a representation of an applied first finite element method (FEM) boundary condition that is not present in the second face; adding, in response to determining that the first FEM boundary condition is not present in the second face, the first FEM boundary condition to the second face at a position on the second face corresponding to a position of the representation of the first FEM boundary condition on the first face, the adding including an imprinting of the first FEM boundary condition; generating meshes for use in a finite element method used in a design process of the structure in the physical system, the generation of the meshes constrained on the second face by the first FEM boundary condition added to the second face, the generation of the meshes performed after the imprinting. 
Vouvakis teaches determining that the first face includes a representation of an applied first finite element method (FEM) boundary condition that is not present in the second face; (Vouvakis disclosed in ‘Abstract’: “This paper presents a symmetric FEM–BEM formulation for solving unbounded three-dimensional electromagnetic problems. The approach is based on domain decomposition method that decomposes original problem into FEM and BEM domains. Two domains communicate through Robin transmission condition enforced on the interface between these two domains. The meshes on the interface are non-matching (non-conformal), thus two domains can be modularly treated.” In page 977 under section 2, “Boundary value problems” being discussed, where it has been mentioned, “boundary Г” as magnetic trace’’ is closely related to the surface (shown in Fig. 1 as well). Also, the superscripts ‘–‘ and ‘+’ tag traces onto Г from Ω (interior region) and Ωc (exterior region), respectively. The surface unit normal n points from Ω toward the exterior region Ωc (as indicated in Fig. 1). Further in page 980 under section 4.1, it has been discussed that the variational formulation which couples the finite and boundary elements on non-conformal meshes. By non-conformity, the fact is referred that the triangulation on Г- need not be the same as the triangulation on Г+ and in the process of goal-oriented adaptive mesh refinements, the triangulation on Г- often become unnecessary small in certain regions for the boundary elements. Therefore, it is understood from this discussion, Vouvakis teaches the first face includes a representation of an applied first finite element method (FEM) boundary condition that is not present in the second face (e.g. variational formulation couples the finite and boundary elements on non-conformal meshes and by non-conformity, the triangulation on boundary Г- in inner surface or ‘first face’ is not same as the triangulation on boundary Г+ at outer surface ‘second face’)).
Vouvakis teaches adding, in response to determining that the first FEM boundary condition is not present in the second face, the first FEM boundary condition to the second face at a position on the second face corresponding to a position of the representation of the first FEM boundary condition on the first face, the adding including an imprinting of the first FEM boundary condition; (Under BRI and for purposes of applying prior art and to facilitate compact prosecution, Examiner would interpret the term “adding” as “coupling”. Vouvakis discussed in page 980 under section 4.1, the variational formulation which couples the finite and boundary elements on non-conformal meshes. By non-conformity, the fact is referred that the triangulation on Г- need not be the same as the triangulation on Г+ and in the process of goal-oriented adaptive mesh refinements, the triangulation on Г- often become unnecessary small in certain regions for the boundary elements. The non-conformal coupling approach allows for a more uniform triangulation on Г+ and hence can greatly reduce the computational burden. It has been discussed in page 981 under section 4.2, the surface triangulation is defined by “D-h” and further under section 4.3, it has been discussed, it is assumed that Г+ is covered by a regular triangulation “D+” with the maximum diameter h of all the triangles. Also, in the formulation, the triangulations “D-h” and “D+h” do not need to be conformal, since this feature of mesh non-conformity allows potential big savings in computer resources. Therefore, it is understood, the first FEM boundary condition is not present in the second face i.e. by non-conformity, the triangulation on boundary Г- in inner surface or ‘first face’ is not same as the triangulation on boundary Г+ at outer surface ‘second face’. The non-conformal coupling approach (or imprinting) allows for a more uniform triangulation on Г+ and it has been assumed that Г+ is covered by a regular triangulation “D+” with the maximum diameter h (“D+h”), i.e. FEM boundary condition imprinted or added on the second face (or outer surface in above example), even triangulations “D-h” and “D+h” are not conformal (or first FEM boundary condition is not present in the second face)).
Vouvakis teaches generating meshes for use in a finite element method used in a design process of the structure in the physical system, the generation of the meshes constrained on the second face by the first FEM boundary condition added to the second face, the generation of the meshes performed after the imprinting. (Vouvakis discussed in page 980 under section 4.1, the variational formulation which couples the finite and boundary elements on non-conformal meshes. In the FEM implementation, exact integrations can be performed for straight-sided tetrahedra even with high-order Nedelec elements, therefore, p = 2 is used in mixed Nedelec elements. In the process of goal-oriented adaptive mesh refinements, the triangulation on Г- often become unnecessary small in certain regions for the boundary elements. The non-conformal coupling approach allows for a more uniform triangulation on Г-. It has been discussed in same page 980 under section 4.2, The finite element application involves a finite-dimensional approximation of 4.2 and it is assumed that Ω (interior region) has been covered by a regular, non-uniform mesh Ωh, resulted from goal-oriented h-version adaptive mesh refinements, consisting of tetrahedra. It has been discussed in page 981 under section 4.2, the surface triangulation is defined by “D-h” and further under section 4.3, it has been discussed that Г+ is covered by a regular triangulation “D+” with the maximum diameter h of all the triangles. Also, in the formulation, the triangulations “D-h” and “D+h” do not need to be conformal, since this feature of mesh non-conformity allows potential big savings in computer resources. Therefore, it is understood, meshes generated (e.g. non-conformal meshes) for use in a finite element method used in a design process of the structure in the physical system. Moreover, the triangulation on Г- become small in certain regions for the boundary elements during adaptive mesh refinements, in this case non-conformal coupling approach allows for a more uniform triangulation on Г-, i.e. generation of the meshes performed after the imprinting. It has been discussed above that exterior boundary Г+ is covered by a regular triangulation “D+” with the maximum diameter h of all the triangles, even triangulations “D-h” and “D+h” are not conformal. Therefore, the generation of the meshes constrained (e.g. maximum diameter h of all the triangles) on the second face (or exterior boundary Г+) by the first FEM boundary condition added to the second face, (by non-conformal coupling approach allows for a uniform triangulation on Г+, even the triangulation on boundary Г- in inner surface or ‘first face’ is not same as the triangulation on boundary Г+ at outer surface ‘second face’, it has been assumed that Г+ is covered by a regular triangulation “D+” with the maximum diameter h)).
Therefore, Zhao and Vouvakis are analogous art because they are related in generating of mesh using FEM (finite element method). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhao and Vouvakis before him or her, to modify the determining plurality of regions of a structure in a physical system of Zhao, to include the adding (or imprinting) of the first FEM boundary condition on the second face (when 1st first FEM boundary condition is not present on the second face) and performing mesh generation after the imprinting/adding of Vouvakis. The suggestion/motivation for doing so would have been obvious by Vouvakis because “By non-conformity, the fact is referred that the triangulation on Г- need not be the same as the triangulation on Г+ and in the process of goal-oriented adaptive mesh refinements, the triangulation on Г- often become unnecessary small in certain regions for the boundary elements. The non-conformal coupling approach allows for a more uniform triangulation on Г+ and hence can greatly reduce the computational burden (Vouvakis discussed in page 980 under section 4.1). Therefore, it would have been obvious to combine Vouvakis with Zhao to obtain the invention as specified in the instant claim(s). 
Regarding claim 2, Zhao and Vouvakis teach The non-transitory machine readable medium as in claim 1 wherein the method further comprises: Vouvakis teaches determining that the second face includes a representation of an applied second FEM boundary condition that is not present on the first face; adding, in response to determining that the second FEM boundary condition is not present on the first face, the second FEM boundary condition to the first face at a position on the first face corresponding to a position of the representation of the second FEM boundary condition on the second face; (Vouvakis discussed in page 980 under section 4.1, the variational formulation which couples the finite and boundary elements on non-conformal meshes. By non-conformity, the fact is referred that the triangulation on Г- need not be the same as the triangulation on Г+. It has been discussed in page 980 under section 4.2, the finite element application involves a finite-dimensional approximation of equation 4.2. It is assumed Ω (interior region) has been covered by a regular, non-uniform mesh Ωh, resulted from goal-oriented h-version adaptive mesh refinements, consisting of tetrahedra. The finite-dimensional subspaces employed for the interior finite elements and the surface triangulation is defined by “D-h”. Also, in the formulation, the triangulations “D-h” and “D+h” do not need to be conformal, since this feature of mesh non-conformity allows potential big savings in computer resources. Further, it has been discussed in page 984 under section 5, the surface triangulation D can be either “D-h” or “D+h”, therefore, it is understood that adding is performed on the first face or interior region, because the finite-dimensional subspaces employed for the interior finite elements and the surface triangulation is defined by “D-h” and the interior region Ω has been covered by a regular, non-uniform mesh Ωh, i.e. the second FEM boundary condition is added to the first face at a position on the first face corresponding to a position of the representation of the second FEM boundary condition on the second face).   
Vouvakis teaches the generation of meshes is constrained on the first face by the second FEM boundary condition added to the first face; and wherein the generation of meshes on the first face is performed independently of the generation of meshes on the second face. (Vouvakis discussed in page 980 under section 4.1, In the process of goal-oriented adaptive mesh refinements [15], the triangulation on Г- often become un-necessary small in certain regions for the boundary elements. The non-conformal coupling approach allows for a more uniform triangulation on Г+ and hence can greatly reduce the computational burden. It has been discussed in page 980 under section 4.2, the finite element application involves a finite-dimensional approximation of equation 4.2. It is assumed Ω (interior region) has been covered by a regular, non-uniform mesh Ωh, resulted from goal-oriented h-version adaptive mesh refinements, consisting of tetrahedra. Equation 4.3 denotes the mth tetrahedral element in the mesh Ωh. The finite-dimensional subspaces employed for the interior finite elements and the surface triangulation is defined by “D-h”. Also, in the formulation, the triangulations “D-h” and “D+h” do not need to be conformal, since this feature of mesh non-conformity allows potential big savings in computer resources. Therefore, generation of meshes is constrained on the first face by the second FEM boundary condition added to the first face (because Ω (interior region) has been covered by a regular, non-uniform mesh Ωh, resulted from goal-oriented h-version adaptive mesh refinements. 
Further, it has been discussed in page 980-981, the finite-dimensional subspaces employed for the interior finite elements shown in equation (4.4), where ND12(T) denotes the p= 2, first kind Nedelec family finite elements on tetrahedra, this is considered surface triangulation happened at the exterior region or second face. Moreover, the finite-dimensional subspaces that we employed for the surface traces in equation (4.9), where ND11(T) denotes p = 1, that means surface triangulation happened at the interior region or first face. Therefore, it is understood generation of meshes on the first face is performed independently of the generation of meshes on the second face).
Regarding claim 3, Zhao and Vouvakis teach The non-transitory machine readable medium as in claim 1 wherein the method further comprises: Zhao teaches computing one or more physical properties of the structure based on the generated meshes, wherein the one or more physical properties are computed based on solving electromagnetic fields on the generated meshes using boundary conditions, materials and excitations. (Zhao disclosed in col. 4 lines 19-33 and in col. 6 lines 6-28, block system matrix get generated using finite elements defined over mesh grids of the subdomains or plurality of regions where physical properties of the domain get computed using the system matrix A and excitation vector b. The electromagnetic field is simulated based on the block system matrix and this matrix get solved using boundary conditions/constraints. Moreover, in col. 19 lines 20-23, it has been discussed that the user can specify the boundaries and material properties of the user-defined domain, and/or select the types of fields to be simulated). 
Regarding claim 4, Zhao and Vouvakis teach The non-transitory machine readable medium as in claim 1 wherein Zhao teaches each region, in the plurality of regions, is a domain that is created as part of a domain decomposition method (Zhao disclosed in col. 1 lines 66-67 to col. 2 lines 1-6, a powerful technique “domain decomposition method (DDM)”, in order to facilitate parallel solution of large electromagnetic problems, provides an efficient and effective preconditioner. In DDM method, the original domain of the problem is decomposed into several non-overlapping and repetitive subdomains) and wherein decomposition of domains is nonconformal (In col. 5 lines 35-40, it has been discussed that if two subdomains overlap, their discretization need to conform (i.e., be the same) in the overlap region i.e. the overlapped region needs to be conform or be the same (non-overlapping domain/region has nonconformal property)).
and wherein Vouvakis teaches decomposition of domains is nonconformal and is used to formulate a solution. (Vouvakis disclosed in ‘Abstract’: “This paper presents a symmetric FEM–BEM formulation for solving unbounded three-dimensional electromagnetic problems. The approach is based on domain decomposition method that decomposes original problem into FEM and BEM domains. Two domains communicate through Robin transmission condition enforced on the interface between these two domains. The meshes on the interface are non-matching (non-conformal), thus two domains can be modularly treated.”
Regarding claim 7, Zhao and Vouvakis teach The non-transitory machine readable medium as in claim 1 wherein Zhao teaches at the interface between the first face and the second face, the first face is in contact with the second face. (Zhao disclosed in col. 14 lines 42-51: “FIG. 3 illustrates, for example, a cuboid domain that is 'sliced’, i.e., linearly portioned, into ten adjacent subdomains … the subdomains of any decomposition scheme are preferably numbered starting with the subdomain containing the excitation, followed by the adjacent subdomains (i.e., the “next neighbors' of the first subdomain), followed by the subdomains surrounding the neighbors (i.e., the “second neighbors” of the first subdomain), etc.” Therefore, Zhao discussed that adjacent subdomains or two faces/surfaces of the subdomains are just next to each other i.e. the first face is in contact with the second face).
Regarding claim 8, Zhao and Vouvakis teach The non-transitory machine readable medium as in claim 1 wherein the first FEM boundary condition is one or more of: (1) a boundary condition obtained from properties of an object that is not meshed inside of the object and instead is represented by the first FEM boundary condition on the object's surface that is applied to the first face; (2) a boundary condition used to represent a physical feature or property or characteristic on the first face; or Zhao teaches (3) boundary condition defined by a designer. (Since, Applicant mentioned about 3 embodiments for FEM boundary condition in the claim 8, for purposes of applying prior art and to facilitate compact prosecution, Examiner would only consider second and third embodiments for FEM boundary condition. Zhao disclosed in col. 1 lines 12-16: “Physical fields can often be simulated over a user-defined domain—e.g., a surface or volume specified geometrically … and modeling the field-governing equations and applicable boundary conditions with a system matrix equation …” It has been discussed in Zhao’s invention that user can specify/define the boundaries and material properties of the user-defined domain and physical fields simulated over a user-defined domain).
Vouvakis teaches (2) a boundary condition used to represent a physical feature or property or characteristic on the first face; (Vouvakis discussed in page 980 under section 4.1, the variational formulation which couples the finite and boundary elements on non-conformal meshes. This non-conformity feature admits two major benefits, such as different orders of polynomial approximations can be employed separately for finite elements and boundary elements. This is particularly relevant in the BEM portion of discretization. It has been discussed in page 981 under section 4.3, in the formulation, the triangulations “D-h” and “D+h” do not need to be conformal, since this feature of mesh non-conformity allows potential big savings in computer resources. The lowest order, namely p = 1, being utilized for the boundary elements regardless of the finite elements employed within the interior region is a very welcoming feature in addressing industrial applications. Therefore, Vouvakis teaches the boundary condition used to represent a physical feature or characteristic “non-conformity” on the first face (the boundary elements utilized within the interior region)).
Regarding claim 9, Zhao and Vouvakis teach The non-transitory machine readable medium as in claim 1 wherein Vouvakis teaches the first FEM boundary condition constrains the generation of the meshes by requiring that all mesh elements inside a perimeter of the representation of the applied first FEM boundary condition be wholly contained within the perimeter and no mesh element related to the first FEM boundary condition extends across the perimeter and no mesh element outside of the perimeter extends across the perimeter. (Under BRI, Examiner would construe the ‘perimeter’ as ‘boundary’. Vouvakis discussed in page 984 under section 6.1, the boundary Г, which separates the interior FEM region Ω (interior region) and the exterior IE region Ωc (exterior region) tends to be conformal to the problem geometry, considering Г a sphere enclosing all the scatterers inside. Referring to Fig. 2, the interior FEM problem is solved with a classical first-order Absorbing Boundary Condition (ABC) employed on the truncation boundary Г. As depicted in Fig. 2, consists of three fields: the incident field, the scattered field from the scatterers and the reflected field due to the truncation boundary Г. In Fig. 2(c), incident field= reflected field, the ‘‘new’’ incident field will produce a FEM solution in region Ω (interior region) as ‘first face’. Therefore, it is understood from this discussion, all mesh elements inside a perimeter of the representation of the applied first FEM boundary condition be wholly contained within the perimeter and no mesh element related to the first FEM boundary condition extends across the perimeter and no mesh element outside of the perimeter extends across the perimeter (boundary Г, is considered as a sphere enclosing all the scatterers inside and interior FEM problem is solved by employing “truncation boundary Г”)).
Regarding claim 10, Zhao and Vouvakis teach The non-transitory machine readable medium as in claim 9 wherein Zhao teaches the first region includes a plurality of tetrahedral including a first tetrahedron that includes the first face as a surface of the first tetrahedron and wherein the second region includes a plurality of tetrahedral including a second tetrahedron that includes the second face as a surface of the second tetrahedron, and wherein mesh elements on the first and second faces are triangles. (Zhao disclosed in col. 1 lines 31-35: “FEM typically involves representing a surface or spatial volume as many small component elements. This discretization may be accomplished by defining a mesh grid (such as, e.g., a triangular, tetrahedral, or other polygonal mesh) over the domain.” In col. 5 lines 28-35: “A two-dimensional domain or subdomain (i.e., a surface), for example, may be "meshed into polygonal (e.g., triangular or quadrilateral) elements … A three-dimensional domain or sub-domain may, for example, be divided into tetrahedral elements ...” Moreover, in col. 6 lines 26-41: “The dimensionality of the system matrix and the solution and excitation vectors is the number of basis functions, or finite elements. The system matrix A generally has block form. For example, for the case of two subdomains … where the diagonal blocks Ki, correspond to the individual subdomains Ωi, and off-diagonal blocks -Gij, corresponds to couplings between the subdomains. In certain embodiments, the diagonal blocks (or submatrices) themselves are block lower triangular matrices, whose diagonal sub-blocks are symmetric …” Therefore, the surface or spatial volume being discretized by defining a mesh grid as triangular, tetrahedral, or other polygonal mesh i.e. FEM represented in a surface or spatial volume includes many small component elements. The two subdomains in “the system matrix A” are considered as 1st domain/region having first face or surface of the first tetrahedron and second face or surface of the second tetrahedron respectively and the submatrices in the diagonal blocks of the system matrix are triangular matrices i.e. 1st and 2nd faces are triangles). 
Regarding claim 11, Zhao teaches A machine implemented method comprising: (Zhao taught the machine implemented method in col. 19 lines 6-16). 
Zhao teaches determining a plurality of regions in a representation (Zhao disclosed in col. 2 lines 2-6) of a structure in a physical system (Zhao disclosed in col. 2 lines 53-65, the user-defined domains correspond to three-dimensional regions of physical objects of an electromechanical system designed to produce certain forces and torques and electrical, electronic, or optical structures being optimized), the plurality of regions including a first region and a second region (Zhao discussed in col. 8 lines 10-17 that a domain being decomposed into two non-overlapping subdomains as shown FIG. 2. i.e. domain Ω is decomposed into two non-overlapping subdomains Ω1 and Ω2 by an interface);  
Zhao teaches determining that a first face of the first region is adjacent to a second face of the second region at an interface between the first face and the second face; (Zhao disclosed in col. 2 lines 2-8, the original domain is decomposed into several non-overlapping and repetitive subdomains such as, a cuboid spatial domain may be divided into a series of smaller adjacent cubes. The continuity of electromagnetic fields at the interfaces between the adjacent subdomains is enforced through suitable boundary conditions. Therefore, the adjacent subdomains (e.g. each cuboid spatial domain divided into series of smaller adjacent cubes), each subdomain is the first face of the first region (domain), adjacent to the next subdomain (i.e. second face of the second region) at an interface between the adjacent subdomains (the first face and second face)).
However, Zhao does not explicitly teach determining that the first face includes a representation of an applied first finite element method (FEM) boundary condition that is not present in the second face; adding, in response to determining that the first FEM boundary condition is not present in the second face, the first FEM boundary condition to the second face at a position on the second face corresponding to a position of the representation of the first FEM boundary condition on the first face, the adding including an imprinting of the first FEM boundary condition; generating meshes for use in a finite element method used in a design process of the structure in the physical system, the generation of the meshes constrained on the second face by the first FEM boundary condition added to the second face, the generation of the meshes performed after the imprinting.
Vouvakis teaches determining that the first face includes a representation of an applied first finite element method (FEM) boundary condition that is not present in the second face; (Vouvakis disclosed in ‘Abstract’: “This paper presents a symmetric FEM–BEM formulation for solving unbounded three-dimensional electromagnetic problems. The approach is based on domain decomposition method that decomposes original problem into FEM and BEM domains. Two domains communicate through Robin transmission condition enforced on the interface between these two domains. The meshes on the interface are non-matching (non-conformal), thus two domains can be modularly treated.” In page 977 under section 2, “Boundary value problems” being discussed, where it has been mentioned, “boundary Г” as magnetic trace’’ is closely related to the surface (shown in Fig. 1 as well). Also, the superscripts ‘–‘ and ‘+’ tag traces onto Г from Ω (interior region) and Ωc (exterior region), respectively. The surface unit normal n points from Ω toward the exterior region Ωc (as indicated in Fig. 1). Further in page 980 under section 4.1, it has been discussed that the variational formulation which couples the finite and boundary elements on non-conformal meshes. By non-conformity, the fact is referred that the triangulation on Г- need not be the same as the triangulation on Г+ and in the process of goal-oriented adaptive mesh refinements, the triangulation on Г- often become unnecessary small in certain regions for the boundary elements. Therefore, it is understood from this discussion, Vouvakis teaches the first face includes a representation of an applied first finite element method (FEM) boundary condition that is not present in the second face (e.g. variational formulation couples the finite and boundary elements on non-conformal meshes and by non-conformity, the triangulation on boundary Г- in inner surface or ‘first face’ is not same as the triangulation on boundary Г+ at outer surface ‘second face’)).
Vouvakis teaches adding, in response to determining that the first FEM boundary condition is not present in the second face, the first FEM boundary condition to the second face at a position on the second face corresponding to a position of the representation of the first FEM boundary condition on the first face, the adding including an imprinting of the first FEM boundary condition; (Under BRI and for purposes of applying prior art and to facilitate compact prosecution, Examiner would interpret the term “adding” as “coupling”. Vouvakis discussed in page 980 under section 4.1, the variational formulation which couples the finite and boundary elements on non-conformal meshes. By non-conformity, the fact is referred that the triangulation on Г- need not be the same as the triangulation on Г+ and in the process of goal-oriented adaptive mesh refinements, the triangulation on Г- often become unnecessary small in certain regions for the boundary elements. The non-conformal coupling approach allows for a more uniform triangulation on Г+ and hence can greatly reduce the computational burden. It has been discussed in page 981 under section 4.2, the surface triangulation is defined by “D-h” and further under section 4.3, it has been discussed, it is assumed that Г+ is covered by a regular triangulation “D+” with the maximum diameter h of all the triangles. Also, in the formulation, the triangulations “D-h” and “D+h” do not need to be conformal, since this feature of mesh non-conformity allows potential big savings in computer resources. Therefore, it is understood, the first FEM boundary condition is not present in the second face i.e. by non-conformity, the triangulation on boundary Г- in inner surface or ‘first face’ is not same as the triangulation on boundary Г+ at outer surface ‘second face’. The non-conformal coupling approach (or imprinting) allows for a more uniform triangulation on Г+ and it has been assumed that Г+ is covered by a regular triangulation “D+” with the maximum diameter h (“D+h”), i.e. FEM boundary condition imprinted or added on the second face (or outer surface in above example), even triangulations “D-h” and “D+h” are not conformal (or first FEM boundary condition is not present in the second face)).
Vouvakis teaches generating meshes for use in a finite element method used in a design process of the structure in the physical system, the generation of the meshes constrained on the second face by the first FEM boundary condition added to the second face, the generation of the meshes performed after the imprinting. (Vouvakis discussed in page 980 under section 4.1, the variational formulation which couples the finite and boundary elements on non-conformal meshes. In the FEM implementation, exact integrations can be performed for straight-sided tetrahedra even with high-order Nedelec elements, therefore, p = 2 is used in mixed Nedelec elements. In the process of goal-oriented adaptive mesh refinements, the triangulation on Г- often become unnecessary small in certain regions for the boundary elements. The non-conformal coupling approach allows for a more uniform triangulation on Г-. It has been discussed in same page 980 under section 4.2, The finite element application involves a finite-dimensional approximation of 4.2 and it is assumed that Ω (interior region) has been covered by a regular, non-uniform mesh Ωh, resulted from goal-oriented h-version adaptive mesh refinements, consisting of tetrahedra. It has been discussed in page 981 under section 4.2, the surface triangulation is defined by “D-h” and further under section 4.3, it has been discussed that Г+ is covered by a regular triangulation “D+” with the maximum diameter h of all the triangles. Also, in the formulation, the triangulations “D-h” and “D+h” do not need to be conformal, since this feature of mesh non-conformity allows potential big savings in computer resources. Therefore, it is understood, meshes generated (e.g. non-conformal meshes) for use in a finite element method used in a design process of the structure in the physical system. Moreover, the triangulation on Г- become small in certain regions for the boundary elements during adaptive mesh refinements, in this case non-conformal coupling approach allows for a more uniform triangulation on Г-, i.e. generation of the meshes performed after the imprinting. It has been discussed above that exterior boundary Г+ is covered by a regular triangulation “D+” with the maximum diameter h of all the triangles, even triangulations “D-h” and “D+h” are not conformal. Therefore, the generation of the meshes constrained (e.g. maximum diameter h of all the triangles) on the second face (or exterior boundary Г+) by the first FEM boundary condition added to the second face, (by non-conformal coupling approach allows for a uniform triangulation on Г+, even the triangulation on boundary Г- in inner surface or ‘first face’ is not same as the triangulation on boundary Г+ at outer surface ‘second face’, it has been assumed that Г+ is covered by a regular triangulation “D+” with the maximum diameter h)).
Therefore, Zhao and Vouvakis are analogous art because they are related in generating of mesh using FEM (finite element method). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhao and Vouvakis before him or her, to modify the determining plurality of regions of a structure in a physical system of Zhao, to include the adding (or imprinting) of the first FEM boundary condition on the second face (when 1st first FEM boundary condition is not present on the second face) and performing mesh generation after the imprinting/adding of Vouvakis. The suggestion/motivation for doing so would have been obvious by Vouvakis because “By non-conformity, the fact is referred that the triangulation on Г- need not be the same as the triangulation on Г+ and in the process of goal-oriented adaptive mesh refinements, the triangulation on Г- often become unnecessary small in certain regions for the boundary elements. The non-conformal coupling approach allows for a more uniform triangulation on Г+ and hence can greatly reduce the computational burden (Vouvakis discussed in page 980 under section 4.1). Therefore, it would have been obvious to combine Vouvakis with Zhao to obtain the invention as specified in the instant claim(s). 
Regarding claims 12-14 and 17-20 Zhao and Vouvakis teaches The method as in claim 11 incorporating the rejection of claims 2-4 and 7-10 because claims 12-14 and 17-20 have substantial similar claim language as claims 2-4 and 7-10, therefore claims 12-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao and Vouvakis as discussed above for substantially similar rationale.
Claims 5, 15 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao and Vouvakis and further in view of ANSYS Meshing User's Guide (released in November 2010, hereinafter ANSYS).
Regarding claim 5, Zhao and Vouvakis teach The non-transitory machine readable medium as in claim 1 wherein the plurality of regions are determined either manually or automatically and the plurality of regions are non-overlapping (Zhao disclosed in col. 5 lines 21-37 : “The method begins with the definition of the domain of interest (step 100) by the user, and the decomposition of that domain into multiple subdomains (step 102). In preferred embodiments, the decomposition into subdomains is accomplished automatically, without human intervention, using, e.g., a software module. The subdomains are then discretized into many elements (step 104), which, collectively, cover the subdomains … The subdomains may or may not overlap. If two subdomains overlap, their discretization need to conform (i.e., be the same) in the overlap region …”).
However, Zhao and Vouvakis do not explicitly teach the adding is done through imprint sheets that can be transformed when processing copied regions.  
ANSYS teaches the adding is done through imprint sheets that can be transformed when processing copied regions. (ANSYS discussed in page 210-211 (under chapter ‘Specialized Meshing’), in order to mesh a middle plate/sheet, an imprint can be applied in this scenario, by using both the plate above and the plate below of the middle plate. In Figure ‘Thin solid sweeper limitation’ (in page 211), a tet mesh method is used where source and target faces have similar pairs and the source faces are selected. Further another Figure ‘Adding Face Projections (split) in the DesignModeler Application’, illustrated an alternative approach to mesh, where the ‘projection’ feature allows faces to be split so that the source and target pairs will align. In both of these scenarios adding is being done through imprint sheet or plate and the sheet/plate can be transformed or altered (e.g. ‘projection’ feature allows faces to be split so that the source and target pairs can align) when processing copied regions or faces)).
Therefore, Zhao, Vouvakis and ANSYS are analogous because they are related in generation of mesh using FEM (finite element method). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhao, Vouvakis and ANSYS before him or her, to modify the applying/adding of FEM boundary condition of Zhao and Vouvakis to include the applying/adding step by using imprint sheets of ANSYS. The suggestion/motivation for doing so would have been obvious by ANSYS because a tet mesh method is used where source and target faces have similar pairs and the ‘projection’ feature allows faces to be split so that the source and target pairs can align, therefore adding is being done through imprint sheet or plate (ANSYS discussed in page 210-211 under chapter ‘Specialized Meshing’). Therefore, it would have been obvious to combine ANSYS with Zhao and Vouvakis to obtain the invention as specified in the instant claim(s).
Regarding claim 15, Zhao and Vouvakis teach the method as in claim 14 incorporating the rejection of claim 5 because claim 15 has substantial similar claim language as claim 5, therefore claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Vouvakis and ANSYS as discussed above for substantially similar rationale.
Regarding claim 21, Zhao and Vouvakis teach The non-transitory machine readable medium as in claim 1, wherein ANSYS teaches the imprinting uses an imprint sheet that contains the first FEM boundary condition. (ANSYS discussed in page 50 under heading ‘ANSYS workbench and mechanical APDL Application Meshing Differences’, finite element code supports all levels of Multiphysics disciplines along with ANSYS workbench and its Meshing Application. It has been discussed in page 12, boundary conditions being defined during ANSYS workbench analysis. Also it is easier to select the faces correspond to a particular boundary condition inside a solver application such as ‘DesignModeler Application’ or the ‘Meshing Application’. It is better to define the location of periodic boundaries before the mesh is generated to allow the nodes of the surface mesh to match on the two sides of the periodic boundary. It discussed in page 210-211 under chapter ‘Specialized Meshing’ that imprinting uses an imprint sheet or plate, where in one approach, source and target faces have similar pairs and the ‘projection’ feature allows faces to be split so that the source and target pairs can align. In both of these scenarios adding/imprinting has been performed through imprint sheet or plate and it is considered these imprint sheets contains ‘FEM boundary condition’, because the “Projections (split)” feature being applied by the ‘DesignModeler Application’, where boundary condition has been selected/applied inside a solver application (as discussed above). Therefore, ANSYS teaches the imprinting uses an imprint sheet that contains the FEM boundary condition).
Regarding claim 22, Zhao and Vouvakis teach The non-transitory machine readable medium as in claim 9 incorporating the rejection of claim 21 because claim 22 has substantial similar claim language as claim 21, therefore claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Vouvakis and ANSYS as discussed above for substantially similar rationale.
Regarding claims 23 and 24, Zhao and Vouvakis teach the method as in claims 11 and 19 respectively, incorporating the rejection of claim 21 because claims 23 and 24 have substantial similar claim language as claim 21, therefore claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Vouvakis and ANSYS as discussed above for substantially similar rationale.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao and Vouvakis and further in view of a book “Advances in Manufacturing and Processing of Materials and Structures” by Yoseph Bar-Cohen (hereinafter Cohen). 
Regarding claim 6, Zhao and Vouvakis teach The non-transitory machine readable medium as in claim 1, however, Zhao and Vouvakis do not explicitly teach the representation of the structure is contained in a digital file that is used in a computer aided design process of the structure, and the computer aided design process produces an output that is used to fabricate the structure. 
Cohen teaches the representation of the structure is contained in a digital file that is used in a computer aided design process of the structure, (Under broadest reasonable interpretation (BRI), the “representation of the structure” would be considered as geometric solid object. The prior art Cohen disclosed in page 16 of chapter 2 under section 2.2: “A CAD database does not include only geometry data, for the various features it produces, but also data on product structure and manufacturing data (such as dimensions, dimension and form tolerances, materials, and production-related information).” Here, CAD database is the digital file which contains data on product structure, geometry data etc. i.e. CAD database contains the representation of a structure. Moreover, Cohen mentioned in page 16-17, regarding Figure 2.1: “the 3D model of the parts and the product and all data generated by the use of the various analysis and manufacturing tools. Results obtained by the various connected applications and required changes in the model are directly implemented in the CAD database of each part/product. Specialized interrogations to the part/product database can be made by the various departments involved in the design process.” Therefore, it is understood that digital file or CAD database is used in the design process of a structure).
and Cohen teaches the computer aided design process produces an output that is used to fabricate the structure. (Examiner would interpret “fabricate the structure’ as “manufacture or produce the structure”. Cohen disclosed in page 5 of chapter 1 under section 1.3.1: “CAD involves the use of a computer to create, analyze, simulate, optimize, and modify the design of mechanical, electrical, thermal, fluid, and other systems … The output of a CAD analysis is electronic files that can be used to produce printed circuits or for rapid prototyping parts or structures that simulate the manufacturing operation.” Here, Cohen discussed that CAD is an interactive tool that effectively integrates computer graphics software and other science rules to minimize potential fabrication errors. The output of a CAD analysis is electronic files that can be used to produce printed circuits or structures that simulate the manufacturing operation i.e. the output provided from CAD is used to produce or manufacture a structure)
Therefore, Zhao, Vouvakis and Cohen are analogous because they are related to have 3D object/structure using mesh generation techniques in a CAD system or computer system. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhao, Vouvakis and Cohen before him or her, to modify the solving boundary problems by applying the finite element method (FEM) used in the design process of the structure of Zhao and Vouvakis, to include a digital file or database includes representation of the structure and CAD design process used to fabricate the structure of Cohen. The suggestion/motivation for doing so would have been obvious by Cohen because one of the most important numerical techniques that are used to solve problems is the finite element method (FEM). This technique determines for partial differential equations (PDEs) approximate solutions to boundary value problems under different boundary conditions. Moreover, the output of a CAD analysis is electronic files that can be used to produce printed circuits or for rapid prototyping parts or structures that simulates the manufacturing operation (Cohen disclosed in page 2 under section 1.2.1 (in 2nd para) and in page 5 of chapter 1 under section 1.3.1). Therefore, it would have been obvious to combine Cohen with Zhao and Vouvakis to obtain the invention as specified in the instant claim(s).
Regarding claim 16, Zhao and Vouvakis teach the method as in claim 11, incorporating the rejection of claim 6 because claim 16 has substantial similar claim language as claim 6, therefore claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao, Vouvakis and Cohen as discussed above for substantially similar rationale.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. An NPL paper “Finite-Element Analysis of Infinite Periodic Structures with Nonmatching Triangulations” by Marinos N. Vouvakis et al. disclosed a distinct feature ‘the absence of periodic mesh’ on either side of periodic boundary condition (PBC) surfaces. The present analysis is based on the “cement” finite element method originally developed for nonoverlapping domain decomposition problems. This paper proposes a finite element methodology for solving infinite periodic electromagnetic problems without the need of periodic mesh and this is the first time that an FEM infinite periodic problem is solved without the need of a periodic mesh. The enforcement of the periodic boundary conditions will be done through the “cement” element method. In Figure 2, the mesh of the structure is plotted to indicate the nonmatching triangulations on each interface of two neighboring Floquet’s cells. The key idea is to treat this problem in a similar manner to a finite domain problem, by a cement domain decomposition method (DDM). 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 pm (EST). 
   	 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NUPUR DEBNATH/Examiner, Art Unit 2148


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148